DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/2022 has been entered.

Response to Arguments
Applicant's arguments filed 7/15/2022 have been fully considered but they are not persuasive. Regarding the double patenting rejection and claims 17-23 and 35 Applicant argues:
 	“With regard to Claims 17 to 23 and 35, the Applicant submits that the claims of the ‘449 patent detect a position of the carriage and a position of the workpiece on the carriage, and control a stop position of the carriage based on the position of the carriage and the position of the workpiece on the carriage. On the other hand, the present claims detect a position of the workpiece, and control the stop position of the carriage based on the position of the workpiece detected by the detection unit.”
However, both sets of claims “detect a position of the workpiece, and control the stop position of the carriage based on the position of the workpiece detected”. Thus, the present application’s claims present a broader “transport system” by removing the limitations disclosing the detections and controls related specifically to the carriage. As a result, the metes and bounds of the present application represent an obvious variant because the claims are a broader disclosure of the previously claimed transport system. Therefore, Applicant’s arguments are not convincing. 
 	Regarding the double patenting rejection and claims 24-34 and 36-40 Applicant argues:
 	“As for Claims 24 to 34 and 36 to 40, the Applicant submits that none of the claims of the ‘449 patent include the features of: wherein the control unit determines a carriage, among the plurality of carriages, of which the control unit controls the stop position, and wherein the control unit controls the stop position of the determined carriage based on a motion error based on a position of the workpiece as a reference for each of the plurality of carriages (Claim 24), or the features of: wherein the control unit determines a carriage, among the plurality of carriages, of which the control unit controls the stop position, and wherein the control unit controls the stop position of the determined carriage based on a motion error based on a position of the workpiece as a reference for types of the plurality of workpieces supported on the plurality of carriages (Claim 30).”
However, the parent patent discloses “a plurality of motion errors based on respective particular positions of the workpieces as a reference” and selecting “a motion error of one of the plurality of carriages…and… a stop position…based on the selected motion error”. Thus, the feature of using “a motion error based on a position of the workpiece as a reference for each of the plurality of carriages” to provide the control unit controls for “the stop position”; and/or “a motion error based on a position of the workpiece as a reference for types of the plurality of workpieces supported on the plurality of carriages” to provide the control unit controls for “the stop position”; is an obvious variant of the metes and bounds disclosed by “a plurality of motion errors based on respective particular positions of the workpieces as a reference” and selecting “a motion error of one of the plurality of carriages…and… a stop position…based on the selected motion error”. Therefore, Applicant’s arguments are not convincing. 
 	For the foregoing reasons the claims stand rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,889,449. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of system and method claims .of the present application overlaps with the system and method claims of the parent patent in such a way as to be an obvious variant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.C.
9/7/2022
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655